Exhibit 10.2

COLLATERAL PLEDGE AGREEMENT

THIS COLLATERAL PLEDGE AGREEMENT (this “Agreement”), executed and delivered as
of August 5, 2009, by RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC., a New York
corporation (“Debtor”), in favor of U.S. BANK NATIONAL ASSOCIATION, a national
banking association (“Secured Party”), pursuant to the terms of the Loan
Agreement (Committed Customer Facility A) dated as of August 5, 2009, by and
among Debtor, as Borrower, Broadridge Financial Solutions, Inc., as Guarantor,
and Secured Party, as Lender, as the same may from time to time be amended,
modified, extended, renewed or restated (the “Loan Agreement”; all capitalized
terms used and not otherwise defined in this Agreement shall have the respective
meanings ascribed to them in the Loan Agreement); and has reference to the
following facts and circumstances:

A. As a condition precedent to Secured Party entering into the Loan Agreement,
Secured Party has required that Debtor execute and deliver this Agreement to
Secured Party.

B. In order to induce Secured Party to enter into the Loan Agreement, Debtor has
agreed to execute and deliver this Agreement to Secured Party.

NOW, THEREFORE, in consideration of the foregoing, Debtor agrees with Secured
Party as follows:

SECTION 1. DEFINITIONS.

Except as otherwise defined in this Agreement and the Loan Agreement, all words,
terms and/or phrases used in this Agreement shall be defined by the applicable
definition therefor (if any) in the Uniform Commercial Code as adopted by the
State of New York, as in effect from time to time (the “New York Uniform
Commercial Code”) (with terms used in Article 9 controlling over terms used in
another Article).

SECTION 2. COLLATERAL - GENERAL TERMS.

2.01 To secure the prompt, full and faithful performance to Secured Party of
Borrower’s Obligations, Debtor grants to Secured Party a security interest in
and to, and pledges and assigns to Secured Party, all of the following, now
owned and hereafter acquired by Debtor and/or Debtor’s customers (referred to
individually and/or collectively as the “Collateral”): all right, title, share
and interest in, to and under (a) the securities account listed on Schedule I
attached hereto and incorporated by reference (the “Collateral Account”);
(b) those shares of stock, securities, security entitlements, and/or financial
assets, together with any and all distributions, whether in cash or in kind,
upon or in connection therewith, whether such distributions or payments are
dividends, are in partial or complete liquidation, or are the result of
reclassification, readjustment or other changes in the capital structure of the
Person issuing the same, or otherwise, and any and all subscriptions, warrants,
options and other rights issued upon and/or in connection therewith
(collectively, the “Securities”), in each case, as deposited or held in or
transferred or credited to or carried in the Collateral Account from time to
time; (c) any and all monies, reserves, deposits, certificates of deposit and
deposit accounts and interest or dividends, securities, investment property,
cash, cash equivalents and other property now or at any time or times hereafter
in the possession or under the control of Secured Party, its parent,
Subsidiaries or Affiliates or its bailee; (c) any and all accessions to any of
the Collateral and all substitutions, renewals, improvements and replacements of
and additions thereto; and (d) all proceeds of the foregoing (whether in the
form of cash, proceeds of insurance policies, instruments, documents, general
intangibles, contract rights, accounts, chattel paper, or otherwise).
Notwithstanding anything to the contrary, “Collateral” shall not include any
(i) deposit accounts or securities accounts holding solely assets that have been
segregated for the exclusive benefit of Debtor’s customers or such segregated
assets, or (ii) trust or other fiduciary deposit accounts or securities accounts
and the assets therein.

2.02 Debtor shall execute and/or deliver to Secured Party upon request, at any
time and from time to time hereafter, all agreements, instruments, documents and
other written matter (the “Supplemental Documentation”) that Secured Party
reasonably may request, in form and substance acceptable to Secured Party, to
perfect and maintain Secured Party’s perfected security interest, lien and/or
encumbrance in and/or pledge and assignment of the Collateral and to consummate
the transactions contemplated in or by this Agreement.

2.03 Debtor warrants and represents to and covenants with Secured Party that:
(a) Debtor shall have, and Debtor shall continue to have, good and marketable
title to the Securities, free from any Liens, encumbrances, defenses and adverse
claims other than the Liens created by this Agreement, the rights of



--------------------------------------------------------------------------------

Borrower’s customers with respect to Collateral consisting of customer
securities, and Permitted Liens; (b) Debtor will defend the Securities against
all claims or demands of all Persons (other than Secured Party and holders of
Permitted Liens) claiming the Securities or any interest therein;
(c) immediately upon the delivery and pledge of any Securities as herein
contemplated, Secured Party will have a first and prior security interest in
(and upon foreclosure as contemplated by this Agreement, Secured Party will have
good title to, and will be the sole owner of) each of the Securities so
delivered and pledged, free and clear of any other pledge, Lien, encumbrance or
security interest other than Permitted Liens; and (d) as of the date delivered,
all Securities delivered under this Agreement shall be, to the best knowledge of
the Officers, free from default.

SECTION 3. COLLATERAL - SECURITIES.

3.01 If at any time and from time to time Secured Party determines that the
total amount of all then outstanding Advances on any date are greater than the
Borrowing Base as in effect on such date, Debtor shall, consistent with and as
required under Section 2.01 of the Loan Agreement, immediately either (a) prepay
the amount by which the total amount of all then outstanding Advances exceed the
Borrowing Base, or (b) deliver to Secured Party additional Securities, such that
following said prepayment or delivery, the total amount of all then outstanding
Advances no longer exceed the Borrowing Base.

3.02 Upon the occurrence and continuation of any Event of Default, that portion
of the pledged Securities consisting of distributions and payments upon or in
connection therewith (whether such distributions or payments are dividends,
interest, principal or other distributions, or in partial or complete
liquidation, or the result of reclassification, readjustment or other changes in
the capital structure of the Persons issuing the same or otherwise) shall be
delivered by Debtor to Secured Party in the form that the distribution or
payment is received by Debtor, and Secured Party shall hold any such
distribution or payment as additional Collateral to secure the Borrower’s
Obligations. Any shares of capital stock, securities or evidence of indebtedness
so distributed to Debtor shall be delivered to Secured Party accompanied with
irrevocable stock powers relating thereto or assignments thereof duly signed by
Debtor in form acceptable to Secured Party and duly endorsed in blank by Debtor.

3.03 Upon the occurrence and continuation of any Event of Default, that portion
of the pledged Securities consisting of subscriptions, warrants, options and any
other rights issued upon or in connection therewith or any portion thereof,
shall be delivered by Debtor to Secured Party, and Secured Party shall hold such
subscriptions, warrants, options and other rights to secure Borrower’s
Obligations; provided, however, that if Secured Party determines in its sole
discretion that the value of any of such subscriptions, warrants, options or
other rights shall terminate, expire or be materially reduced by holding the
same as Collateral, Secured Party shall have the right, in its sole discretion,
to sell or exercise the same, and if exercised, then the monies disbursed by
Secured Party in connection therewith shall be deemed Advances by Secured Party
to Debtor, and shall constitute part of Borrower’s Obligations, payable by
Debtor to Secured Party on demand.

3.04 Upon the occurrence and continuation of any Event of Default, and after
written notice to Debtor, Secured Party may transfer any or all of the
Securities into the name of Secured Party, or into the name of Secured Party’s
nominee, without disclosing that such Securities so transferred are pledged or
hypothecated, and without any indication on any new certificate or other
document issued to evidence such Securities, that such Securities are pledged,
and the Persons issuing the same, or their transfer agents, shall not be bound
to inquire in the event that Secured Party or said nominee makes any other
transfer of the Securities, as to whether Secured Party or its nominee has the
right to make such further transfer, and the Persons issuing the same, or their
transfer agents, shall not be liable for transferring the same.

3.05 Unless and until an Event of Default shall have occurred and is continuing,
Debtor shall be entitled to exercise any and all voting or consensual rights and
powers and stock purchase or subscription rights relating or pertaining to the
Securities or any part thereof for any purpose; provided, however, that Debtor
agrees that it will not exercise or refrain from exercising any such right or
power if, as a result of so doing, it would have a Material Adverse Effect on
the value of the Securities or any part thereof.

3.06 Debtor further warrants and represents to Secured Party, to its knowledge,
that: (a) the Securities are, and/or upon issuance thereof will be, validly
issued, fully paid and non-assessable; and (b) the Securities are, and/or upon
issuance thereof will be, freely transferable without restriction under federal
and state securities laws.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 4. REMEDIES UPON DEFAULT.

4.01 [RESERVED]

4.02 All of Secured Party’s rights and remedies under this Agreement are
cumulative and non-exclusive.

4.03 Upon the occurrence and during the continuation of an Event of Default,
Secured Party, in its sole and absolute discretion, may, consistent with the
terms of this Agreement, the Loan Agreement and the other Transaction Documents,
exercise any one or more of the following remedies: (a) if the outstanding
Borrower’s Obligations are not paid, Secured Party may at Secured Party’s
election proceed to suit against Debtor; (b) reduce to cash or the like any of
Debtor’s Property (other than customer segregated accounts) of any kind or
nature in the possession, control or custody of Secured Party, and, without
notice to Debtor, apply the same in reduction or payment of the outstanding
Borrower’s Obligations; (c) to the extent allowed by applicable law, without
demand or notice of any kind, appropriate and apply toward the payment of the
outstanding Borrower’s Obligations, and in such order as the Secured Party may
from time to time elect, any balances, credit, deposits, deposit accounts,
accounts or moneys of Debtor (other than customer segregated accounts);
(d) exercise any one or more of the rights and remedies accruing to a secured
party under the New York Uniform Commercial Code and any other applicable law
upon default by a debtor; and/or (e) sell or cause to be sold the Collateral or
any part thereof and all of Debtor’s right, title and interest therein at public
or private sale as Secured Party deems advisable in accordance with the
applicable laws of the United States or of any state with such notice to Debtor
as required by applicable law.

4.04 Debtor agrees that in any sale of the Collateral, Secured Party is
authorized to comply with any limitation or restriction in connection with such
sale as Secured Party may deem is necessary or advisable in order to avoid any
violation of applicable law, or in order to obtain any required approval of the
sale or of the purchaser by any governmental regulatory authority or official,
and Debtor further agrees that such compliance shall not result in such sale
being considered commercially unreasonable, nor shall Secured Party be liable or
accountable to Debtor for any discount allowed by reason of the fact that the
Collateral was sold in compliance with any such limitation or restriction.

4.05 Any sale of the Collateral may be made for cash or credit at the election
of Secured Party and the amounts of any such sale shall be credited to
Borrower’s Obligations only when the proceeds thereof are actually received by
Secured Party in immediately available or collected funds. Secured Party or its
nominee(s), may become the purchaser at such sale. Secured Party may, if it
deems it reasonable, postpone or adjourn any such sale of the Collateral from
time to time by an announcement at the time and place of sale or by announcement
at the time and place of such postponed or adjourned sale, without being
required to give a new notice of sale.

4.06 [RESERVED]

4.07 Each notice, request, demand, consent, confirmation or other communication
under this Agreement shall be in writing and delivered in person or sent by
telecopy, recognized overnight courier or registered or certified mail, return
receipt requested and postage prepaid, to the applicable party at its address or
telecopy number set forth on the signature page of this Agreement, or at such
other address or telecopy number as any party hereto may designate as its
address for communications under this Agreement by notice so given. Such notices
shall be deemed effective on the day on which delivered or sent if delivered in
person or sent by telecopy (with answerback confirmation received), on the first
(1st) Business Day after the day on which sent, if sent by recognized overnight
courier or on the third (3rd) Business Day after the day on which mailed, if
sent by registered or certified mail.

4.08 Debtor agrees that, to the extent allowed by applicable law, Secured Party
has no obligation to preserve rights against prior parties to the Collateral.
Further, Debtor waives and releases any cause of action and claim against
Secured Party as a result of Secured Party’s possession, collection or sale of
the Collateral in

 

- 3 -



--------------------------------------------------------------------------------

accordance with the terms of this Agreement, any liability or penalty for
failure of Secured Party to comply with any requirement imposed on Secured Party
relating to notice of sale, holding of sale or reporting of sale of the
Collateral, and, to the extend permitted by law, any right of redemption from
such sale.

SECTION 5. GENERAL.

5.01 If at any time or times hereafter Secured Party employs counsel (including
attorneys who are employees of Secured Party and/or any of its subsidiaries or
affiliates) (a) for advice or other representation with respect to the
Collateral, this Agreement or the administration thereof, (b) to represent
Secured Party in any litigation, contest, dispute, suit or proceeding or to
commence, defend or intervene or to take any other action in or with respect to
any litigation, contest, dispute, suit or proceeding (whether instituted by
Secured Party, Debtor or any other Person) in any way or respect relating to the
Collateral, this Agreement or Debtor’s affairs, and/or (c) to enforce any rights
of Secured Party against Debtor or any other Person which may be obligated to
Secured Party by virtue of this Agreement the reasonable costs, fees and
expenses incurred by Secured Party in any manner or way with respect to the
foregoing shall be part of Borrower’s Obligations, payable by Debtor to Secured
Party on demand. The obligations of Debtor described in this Section 5.01 are in
addition to (but are not in duplication of ) and not in lieu of the obligations
described in Section 8.03 of the Loan Agreement.

5.02 This Agreement shall be governed by and construed in accordance with the
substantive laws of the State of New York.

5.03 DEBTOR AND SECURED PARTY HEREBY IRREVOCABLY (a) SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN,
CITY OF NEW YORK, IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, (b) AGREE THAT ALL CLAIMS
IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY
OF SUCH COURTS, (c) WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH DEBTOR OR SECURED PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, (d) WAIVE ANY
CLAIM THAT SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM AND (e) WAIVE ALL RIGHTS OF ANY OTHER
JURISDICTION WHICH DEBTOR OR SECURED PARTY MAY NOW OR HEREAFTER HAVE BY REASON
OF ITS PRESENT OR SUBSEQUENT DOMICILES. DEBTOR AND SECURED PARTY AUTHORIZE THE
SERVICE OF PROCESS UPON DEBTOR AND SECURED PARTY BY REGISTERED MAIL SENT TO
DEBTOR AND SECURED PARTY AT ITS ADDRESS REFERENCED IN SECTION 5.08. DEBTOR AND
SECURED PARTY HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY ACTION IN WHICH DEBTOR AND SECURED PARTY ARE PARTIES RELATING TO OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS.

5.04 In the event any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

5.05 Secured Party’s failure at any time hereafter to require strict performance
by Debtor of any provision of this Agreement shall not waive, affect or diminish
any right of Secured Party thereafter to demand strict compliance and
performance therewith. Any suspension or waiver by Secured Party of an Event of
Default by Debtor under this Agreement shall not suspend, waive or affect any
other Event of Default by Debtor under this Agreement, whether the same or of a
different type. None of the undertakings, agreements, warranties, covenants and
representatives of Debtor contained in this Agreement and no Event of Default by
Debtor under this Agreement shall be deemed to have been suspended or waived by
Secured Party unless such suspension or waiver is by an instrument in writing
signed by an officer of Secured Party directed to Debtor specifying such
suspension or waiver.

5.06 This Agreement shall continue in full force and effect until Borrower’s
Obligations are fully paid, performed and discharged. This Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
payment of any of Borrower’s Obligations is rescinded or must otherwise be
returned by Secured Party upon the insolvency, bankruptcy, or reorganization of
Debtor or otherwise, all as though such payment had

 

- 4 -



--------------------------------------------------------------------------------

not been made. This Agreement shall be binding upon Debtor and inure to the
benefit of Secured Party and Debtor, and their respective successors and
assigns, provided that Debtor may not assign or otherwise transfer any of its
rights or delegate any of its obligations or duties under this Agreement without
the prior written consent of Secured Party.

5.07 No termination of this Agreement, the Loan Agreement, or any of the other
Transaction Documents shall in any way affect or impair the powers, obligations,
duties, rights and liabilities of Debtor or Secured Party in any way or respect
relating to (a) any transaction or event occurring prior to such termination,
(b) any of the Collateral, and (c) any of the undertakings, agreements,
covenants, warranties and representations of Debtor contained in this Agreement
or the other Transaction Documents.

5.08 All notices, requests and other communications to any party hereunder shall
be in writing (including bank wire, telecopier or similar writing) and shall be
given to such party at its address or telecopier number set forth on the
signature pages hereof or such other address or telecopier number as such party
may hereafter specify; provided, that any such notices, requests and other
communications under this Agreement sent by telecopy shall require the sending
party to confirm via telephone the receiving party’s receipt of such telecopy.
Each such notice, request or other communication shall be effective (a) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section 5.08 and telephonic confirmation is received, (b) if
given by mail, 72 hours after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid or (c) if given by any other
means, when delivered at the address specified in this Section 5.08.

5.09 All covenants, warranties and representations contained herein shall be
true as of the date hereof and shall survive the execution and delivery of this
Agreement.

5.10 Any Liens granted to the Secured Party on any Collateral pursuant hereto
shall automatically be released (a) upon the payment in full of the Borrower’s
Obligations and termination of Lender’s Revolving Credit Commitment, (b) at the
time the Property subject to such Lien is sold or otherwise disposed of to any
Person to the extent that such sale or other disposition is made in compliance
with the terms of the Loan Agreement, or (c) upon the effectiveness and to the
extent of any written consent by the Secured Party to a release of such Lien. In
connection with any termination or release of a Lien described in the foregoing
sentence, Secured Party shall execute and deliver to Debtor, at Debtor’s
expense, all documents that Debtor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
paragraph shall be without recourse to, or warranty by, Secured Party.

5.11 Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by Debtor and Secured
Party.

5.12 This Agreement may be executed in any number of counterparts (including
telecopy counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
specified at the beginning hereof.

(SIGNATURES ON FOLLOWING PAGE)

 

- 5 -



--------------------------------------------------------------------------------

SIGNATURE PAGE-

COLLATERAL PLEDGE AGREEMENT

 

Debtor:

RIDGE CLEARING & OUTSOURCING SOLUTIONS, INC

By:

 

/s/ Joseph Barra

Name:

 

Joseph Barra

Title:

 

President

Address:

1981 Marcus Avenue

Lake Success, NY 11042

Attention: General Counsel

Telecopy No. (866) 554-3112

 

Accepted by and agreed by Secured Party to as of August 5, 2009:

Secured Party:

U.S. BANK NATIONAL ASSOCIATION

By

 

/s/ Robert L. Barrett

  Robert L. Barrett, Senior Vice President

Address:

461 Fifth Avenue (EX-NY-FA7)

New York, New York 10017

Attention: Broker-Dealer Division

Telecopy No. (646) 935-4533

 

- 6 -



--------------------------------------------------------------------------------

Schedule I

(Collateral Account)

Depository Trust Company Account No. 0158